Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered October 18, 2004 in a personal injury action. The order, among other things, granted in part the cross motion of third-party defendant for summary judgment dismissing the third-party complaint.
It is hereby ordered that said appeal insofar as it concerns the third-party complaint be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs. Present—Green, J.P., Scudder, Kehoe, Martoche and Pine, JJ.